An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-149
                        NORTH CAROLINA COURT OF APPEALS

                              Filed:     5 August 2014


IN THE MATTER OF:
LAWRENCE BULLOCK, III,
     Respondent                               Granville County
                                              No. 11 SPC 84




      Appeal by respondent from order entered 15 October 2013 by

Judge   Robert    H.    Hobgood     in   Granville    County    Superior    Court.

Heard in the Court of Appeals 21 May 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Adam M. Shestak, for the State.

      Peter Wood, for respondent.


      CALABRIA, Judge.


      Lawrence Bullock, III (“respondent”) appeals from an order

recommitting      him    to   the   forensic     unit    at    Central    Regional

Hospital for a period not to exceed 365 days.                 We affirm.

                                  I. Background

      In August 1999, respondent was found not guilty by reason

of insanity (“NGRI”) for the offenses of first degree burglary

and   second    degree    kidnapping.        Respondent       was   involuntarily
                                      -2-
committed to Dorothea Dix Hospital, and is currently committed

to the forensic unit at Central Regional Hospital.                          Respondent

has   remained     hospitalized    continuously,          subject      to    periodic

recommitment hearings, since 1999.

      During respondent’s most recent recommitment hearing on 20

September    2013,    Beth    Ridgway,     M.D.      (“Dr.    Ridgway”),       one   of

respondent’s         treating      physicians,            testified         regarding

respondent’s       mental    condition.        Dr.      Ridgway   testified      that

respondent was diagnosed with schizoaffective disorder, bipolar

type, which caused him to suffer from psychosis, hypersexual

tendencies, and delusions, and that respondent had a personality

disorder    that    predisposed    him    to    violent       behavior,      residual

psychosis, and antisocial behavior.               Dr. Ridgway indicated that

respondent’s symptoms were diminished by medication, but never

fully subsided.

      Respondent sometimes refused to take his medication, and

his   condition       deteriorated        rapidly        on    those    occasions.

According    to      both    Dr.   Ridgway        and     respondent’s        sister,

respondent has expressed his belief that he does not have a

psychological condition that requires medication.                      Dr. Ridgway

indicated that she believed respondent would not comply with his

medication regimen without medical supervision, and that it was
                                           -3-
unlikely that family members would be able to compel respondent

to remain on his medication if he refused to comply.

     Dr. Ridgway also testified regarding respondent’s history

of violent and disruptive behavior.                         According to witnesses,

respondent had assaulted staff and other patients on several

occasions      between    2002       and     2009.          Specifically,         in     2005,

respondent     attempted       to    choke     one     of   the      nurses,      and    later

indicated    that   he    had       intended     to    kill    or     render      the    nurse

unconscious      for     the     purpose       of      sexually        assaulting        her.

Respondent also punched another patient in the face in August

2013 (the “August 2013 assault”).                      Dr. Ridgway testified that

respondent had lost grounds privileges due to his disruptive

behavior, and she was treating him in the forensic maximum unit

at   Central     Regional       Hospital.             According       to    Dr.     Ridgway,

respondent was a danger to the community even while properly

medicated, and she recommended that respondent be recommitted

for one year.

     Respondent’s        sister        testified         regarding          short       visits

respondent had made to her home and family events during his

hospitalization.          Respondent         had      briefly       visited       her    twice

outside   the    hospital       for    Thanksgiving           2012    and     March     2013.

During those visits, respondent was accompanied by a hospital
                                        -4-
staff    member.         Respondent’s          sister     also     testified         that

respondent     had    attended    her    daughter’s        wedding       ceremony     in

August 2011, and also attended an aunt’s funeral in November

2011.       Respondent    also      attended      a     concert    at    the    Durham

Performing     Arts   Center     in    April     2013     with     family      members.

Respondent’s     sister     often      spoke    with     him     about    taking     his

medications, but respondent indicated that he did not believe he

needed his medications, and that he believed his medications

caused   his    diabetes.        She   believed       respondent     did      need    the

medication.      Respondent’s sister further testified that she did

not   notice    any   change     in    respondent,        and     that   he    behaved

appropriately and interacted appropriately with her two foster

children.      She also indicated that while she was in respondent’s

presence, she never felt any threat or danger from him.

      Respondent also testified on his own behalf.                       He asserted

that he never struck a nurse, and believed that his diabetes was

intentionally caused by his medication.                  Respondent claimed that

in the August 2013 assault, he hit the patient twice with his

fists because the patient had hung up the phone on respondent’s

niece.   Respondent also claimed that the August 2013 assault was

the first time he had ever become violent with another patient.

He indicated that he would remain on his medication, and that he
                                             -5-
had a plan to live with his brother and seek outpatient mental

health treatment if he were released.

    After the hearing, the trial court entered an order finding

that respondent had a history of rapid decompensation after his

medication was adjusted or stopped, which caused him to become

violent.         The    trial        court    also     made     findings     regarding

respondent’s belief that he did not require medication and his

history    of    violent      behavior       during    his    hospitalization.        The

court further found that respondent was unlikely to continue his

prescribed      medication      if    he     were   discharged       or   conditionally

released,       and    that    respondent’s         original     offenses     and     his

assaults on hospital staff and other patients all occurred in

the “relevant past.” The trial court concluded that respondent

failed to show that he no longer suffered from a mental illness

or that he was no longer dangerous to others, and recommitted

respondent for a period not to exceed 365 days.                              Respondent

appeals.

                               II. Findings of Fact

    Respondent         first    argues       that     the    trial   court    erred    in

entering an order of recommitment because he demonstrated, by a

preponderance of the evidence, that he was no longer a danger to

himself or others.         We disagree.
                                        -6-
      The trial court has the authority to determine whether the

competent evidence offered in a particular case met the burden

of proof.     In re Hayes, 151 N.C. App. 27, 31-32, 564 S.E.2d 305,

308 (2002).     Furthermore, it is “not the function of this Court

to reweigh the evidence on appeal.”                In re Bullock, ___ N.C.

App. ___, ___, 748 S.E.2d 27, 30, disc. review denied, ___ N.C.

___, 752 S.E.2d 149 (2013) (citation omitted).               Therefore, we do

not consider whether respondent presented evidence sufficient to

meet his burden of proof.

      Respondent also contends that several of the trial court’s

findings and conclusions of law were not supported by competent

evidence.     Specifically, respondent challenges the trial court’s

findings that respondent did not believe that he needed to take

medication;    that    based    upon   respondent’s     history     and   beliefs

regarding     his     medication,      there      was   little     chance    that

respondent would take his medications outside of the hospital;

and   that   there    was   a   reasonable     probability   that    respondent

would   inflict,      attempt    to    inflict,    or   threaten    to    inflict

serious bodily harm on others if discharged or conditionally

released.     However, respondent merely states that he disputes

these findings, and does not explain why these findings are

erroneous.     Therefore, this argument is deemed abandoned. See
                                             -7-
N.C.R.   App.       P.   28(b)(6)        (2013)    (“Issues      not    presented         in   a

party’s brief, or in support of which no reason or argument is

stated, will be taken as abandoned.”).

       Respondent          also     challenges       several          findings       as    not

supported      by    competent           evidence.         Specifically,         respondent

disputes findings that he threatened to kill his 1998 victim,

that he assaulted another patient by punching him in the face

“multiple      times,”      and     that    he    choked    a   nurse.        Dr.    Ridgway

testified that respondent threatened to either kill or hurt his

1998   victim,       and    that     respondent      tried      to    choke    the    nurse.

Respondent testified that he hit the patient in the August 2013

assault twice.           While respondent challenges these findings as

“misleading” based upon mere choice of words, the fact remains

that there was evidence to support the trial court’s findings

that respondent threatened to kill his 1998 victim and that he

struck   the     patient          more    than    once     during      the    August      2013

assault.

       While    respondent          is    correct    that       the    evidence      at    the

hearing showed that he attempted to choke a nurse in the 2005

assault, this error is harmless.                    See In re T.M., 180 N.C. App.

539, 547, 638 S.E.2d 236, 240 (2006) (stating that where there

are “ample other findings of fact” to support the trial court’s
                                        -8-
conclusion,       findings    not     supported      by    evidence      constituted

harmless error).       The trial court also found that the incidents

involving respondent’s 1998 victim, the 2005 assault, and the

August 2013 assault, as well as three other assaults on a nurse

and   two   patients    in    2008,    2009,       and   2010,    occurred   in    the

relevant past.        Therefore, there were “ample other findings of

fact” to support the trial court’s conclusion that respondent

remained dangerous to others.           Id.

                         III. Conditional Release

      Next,      respondent   argues     that      the    trial   court    erred    by

failing     to    consider    respondent’s         conditional     release    as    an

option.     We disagree.

      Respondent cites In re Hayes (Hayes II), 199 N.C. App. 69,

681 S.E.2d 395 (2009), to support his position.                         In Hayes II,

the trial court ordered the respondent recommitted for inpatient

treatment after hearing evidence from several psychologists and

psychiatrists who differed as to the respondent’s mental illness

and risk for violence.           Id. at 71-74, 681 S.E.2d at 397-399.

The   respondent’s      counsel       made    no    argument      for    conditional

release.      Id. at 76, 681 S.E.2d at 400.               The trial court found

that the respondent would “be dangerous to others in the future

if unconditionally released with no supervision at this time.”
                                           -9-
Id. at 74, 681 S.E.2d at 399.              The trial court failed to mention

conditional release in its findings. Id. at 77, 681 S.E.2d at

400.    This Court indicated that it was apparent from the record

that the trial court believed its only options were to either

recommit the respondent or to unconditionally release him.                            Id.

at 70, 681 S.E.2d at 396.                This Court accordingly held it was

necessary to reverse and remand the case for the trial court’s

consideration of conditional release. Id. at 85, 681 S.E.2d at

405.

       In    the    instant   case,      however,      respondent’s         counsel   did

argue the option of conditional release in his closing, and the

trial       court     made    findings      regarding          the     possibility     of

conditional release.          The trial court specifically found that

               Due to Respondent’s past violent acts, the
               current,    persistent    symptoms    of   his
               schizoaffective disorder including paranoia
               and delusions, and his belief that he does
               not need antipsychotic medication, there is
               a reasonable probability that Respondent
               will   inflict,   attempt   to   inflict,   or
               threaten to inflict serious bodily harm on
               another   if   discharged   or   conditionally
               released at this time.

The    trial    court    also     made   several       findings        giving   specific

reasons      why     respondent    requires        the    direct       supervision     of

psychiatric         staff.       Because     the       trial     court      specifically

considered         conditional    release,       and     found       that   respondent’s
                                 -10-
conditional   release   would   result   in   danger   to   others,   this

argument is overruled.

                           IV. Conclusion

    In conclusion, we hold that the trial court did not err in

entering an order for recommitment because its findings of fact

were supported by competent evidence.         Additionally, the trial

court properly considered conditional release as an option for

respondent.   The trial court’s order recommitting respondent to

Central Regional Hospital for a period of 365 days is affirmed.

    Affirmed.

    Judges BRYANT and GEER concur.

    Report per Rule 30(e).